Citation Nr: 1313114	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic right thumb metacarpal phalangeal joint arthritis post-traumatic right thumb injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected chronic right thumb metacarpal phalangeal joint arthritis post-traumatic right thumb injury, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1963 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for chronic right thumb metacarpal phalangeal joint arthritis post-traumatic right thumb injury, effective August 27, 2004.  In July 2005, the Veteran filed a notice of disagreement (NOD) with this rating decision.  A statement of the case (SOC) was issued in August 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month. 

In January 2012, the Veteran testified during a Board hearing at the RO.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional VA treatment evidence, along with a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800,  20.1304 (2012). 

As the Veteran disagreed with the initial rating assigned following the award of service connection for chronic right thumb metacarpal phalangeal joint arthritis post-traumatic right thumb injury, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Additionally, as explained in more detail below, the Board has characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU due to the service-connected right thumb disability at issue, as reflected on the title page.

For reasons expressed below, the matters on appeal are being remanded to RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted. 

At the outset, the Board notes that, during his January 2012 hearing, the Veteran  testified that he was no longer able to work as a truck driver due to federal regulations governing the use of medications such as those he had been prescribed for his service-connected disability, and that he now receives benefits from the Social Security Administration (SSA).  Through these statements, the Veteran appears to raise a claim for a TDIU due to his service-connected right thumb disability as a component of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board notes that, however, that the RO has not adjudicated a claim for a TDIU.  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU due to the right thumb disability, adjudicate the matter in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993). 

Also during the hearing, the Veteran contended that his service-connected right thumb disability has worsened since the disability was last evaluated by VA in 2010 and warranted a higher rating.  Specifically, he alleged that his range of motion had decreased and his pain had increased.  

In light of the Veteran's contentions of increased symptomatology, to ensure that the record reflects the current severity of this disability the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).   The examiner should also render an opinion as whether the right thumb disability renders the Veteran unemployable. 

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims (as these claims, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, and the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Sheridan, Wyoming dated through July 2010.  In addition, the Veteran submitted various treatment records from this facility dated through September 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the RO should obtain from the Sheridan VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since July 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

In addition, as indicated, the Veteran has asserted that he now receives SSA benefits-although he did not specify whether such benefits were based on disability.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of potentially relevant SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2012) with respect to requesting records from Federal facilities.  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.   See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

In adjudicating the claim for higher rating, the RO should specifically consider whether "staged" rating (assignment of different ratings for distinct periods of time, based on the facts found (pursuant to Fenderson (cited above) is warranted.  In adjudicating the matter of the Veteran's entitlement to a TDIU due to the right thumb disability, even if the percentage requirements of 38 C.F.R. § 4.16(a) for assignment of a schedular TDIU are not met, the RO should consider whether the criteria for invoking the procedures for assignment of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are met.  The RO's adjudication of both matters should include consideration of all evidence added to the record since the RO's last adjudication of the claim--to include, for the sake of efficiency, evidence submitted directly to the Board in January 2012 (notwithstanding the waiver of initial RO consideration of the evidence). 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected chronic right thumb metacarpal phalangeal joint arthritis post-traumatic right thumb injury.

2.  Obtain from the Sheridan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Request that SSA furnish a copy of any decision pertaining to disability benefits involving the Veteran,  as well as copies of all medical records underlying  any such that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.

Explain how to establish entitlement to a TDIU due to the service-connected right thumb disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

Also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

5.  If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R.     § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Pertinent findings should include whether there is a gap of more two inches between the Veteran's thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

The physician should also identify any and all symptoms attributable to the Veteran's service-connected chronic right thumb metacarpal phalangeal joint arthritis post-traumatic right thumb injury-as distinguished from any nonservice-connected disability, to include carpal tunnel syndrome.  If it is not medically possible to distinguish the symptoms attributable to each disability, the examiner should clearly so state.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority (to include consideration of staged rating, pursuant to Fenderson (cited above), as well as whether the procedures of 38 C.F.R. § 4.16(b) are invoked, as appropriate).

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


